Name: Commission Regulation (EC) No 1400/98 of 30 June 1998 amending Regulation (EEC) No 2235/92 laying down detailed rules for the application of the aid for the consumption of fresh milk products in the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  consumption;  economic policy;  processed agricultural produce;  foodstuff
 Date Published: nan

 Avis juridique important|31998R1400Commission Regulation (EC) No 1400/98 of 30 June 1998 amending Regulation (EEC) No 2235/92 laying down detailed rules for the application of the aid for the consumption of fresh milk products in the Canary Islands Official Journal L 187 , 01/07/1998 P. 0054 - 0055COMMISSION REGULATION (EC) No 1400/98 of 30 June 1998 amending Regulation (EEC) No 2235/92 laying down detailed rules for the application of the aid for the consumption of fresh milk products in the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 11 thereof,Whereas Article 1 of Commission Regulation (EEC) No 2235/92 (3), as last amended by Regulation (EC) No 1802/95 (4), provides for the grant of aid for the human consumption of fresh cows' milk products produced in the Canary Islands within the limit of consumption requirements in those islands; Whereas, in view of the shift in local consumption habits towards more skimmed-milk products, and as a result of a request by the Spanish authorities, the list of fresh milk products set out in the Annex to Regulation (EEC) No 2235/92 should be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk Products,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 2235/92 is hereby replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27. 6. 1992, p. 13.(2) OJ L 320, 11. 12. 1996, p. 1.(3) OJ L 218, 1. 8. 1992, p. 105.(4) OJ L 174, 26. 7. 1995, p. 27.ANNEX 'ANNEXList of products eligible for the Community aid referred to in Article 11(1) of Regulation (EC) No 1601/92:1. drinking milk;2. cream;3. yoghurt;4. fresh cheese with a fat content by weight of dry matter of not less than 40 %`.